                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

DONIA GOINES,

           Plaintiff,

v.                                  Case No:    2:17-cv-656-FtM-29NPM

LEE MEMORIAL HEALTH SYSTEM
and JEOVANNI HECHAVARRIA,

           Defendants.


                            OPINION AND ORDER

     This matter comes before the Court on review of defendant Lee

Memorial Health System’s Second Amended Motion for Spoliation

Sanctions (Doc. #193) filed on June 21, 2019.            Both Plaintiff and

non-party Halberg & Fogg, PLLC filed Responses in Opposition (Doc.

#195; Doc. #197) on July 5, 2019.         For the reasons that follow,

the motion is denied.

                                     I.

     Plaintiff   Donia     Goines   has   filed    an    Amended    Complaint

alleging   she   was    sexually    assaulted     by    defendant   Jeovanni

Hechavarria while a patient at a Lee Memorial hospital.                 (Doc.

#31.)   The issue currently before the Court involves plaintiff’s

responses to discovery requests and her deletion of her Facebook

account, and whether such actions warrant sanctions.
  A. Factual Background

      According to the Amended Complaint, plaintiff was admitted to

the Cape Coral Hospital on the evening of July 15, 2016 and stayed

through July 17th.        (Id. p. 2.)    Hechavarria was plaintiff’s night

nurse and was in plaintiff’s hospital room multiple times between

10 p.m. July 16th and 7 a.m. July 17th.               (Id. p. 3.)     Plaintiff

alleges that Hechavarria sexually assaulted her during the early

morning hours of July 17th.           (Doc. #120-49, pp. 3033, 3036-37.)

She has also testified Hechavarria threatened her if she told

anyone, telling plaintiff he had written down her address and

“would come get” her.         (Id. p. 3036.)         Plaintiff testified that

since     the   alleged    assault,     she   has    experienced    depression,

paranoia, and isolation.        (Id. p. 3074.)

      In August 2016, Lee Memorial received a demand letter from

plaintiff’s then-attorneys.           (Doc. #193, p. 4; Doc. #193-4, pp.

67-68.)     Per Lee Memorial, upon receipt of the letter its attorneys

ran   a   Facebook   search     for     plaintiff.      (Doc.   #193,    p.   4.)

Plaintiff’s profile was located and fourteen pages of screenshots

were saved, although several of the pages were duplicates of each

other.     (Id.)   The screenshots indicate plaintiff was active on

Facebook during the early morning hours of July 17th, making

various posts and comments.           (Doc. #193-2, pp. 54-57.)         One such

post, purportedly made at 1:16 a.m., stated plaintiff was “Getting




                                      - 2 -
well”     and   utilized   Facebook’s    location   feature   to    indicate

plaintiff was at the Cape Coral Hospital. 1         (Id. p. 56.)

      Plaintiff filed her initial Complaint in November 2017 (Doc.

#2), and Lee Memorial submitted to plaintiff interrogatories and

requests for production in February 2018 (Doc. #193-5; Doc. #193-

6.)     In the interrogatories, Lee Memorial requested, inter alia,

the following:

      Identify (as defined above) social media accounts owned
      by you or used by you between July 1, 2016 through the
      present for which your posts, comments or discussions
      reference Defendant Lee Health, your hospitalization at
      Defendant Lee Health, any of Defendant Lee Health’s past
      or current employee [sic], any issues relating to your
      lawsuit, or your mental health or status.      For each
      account, identify (as defined above) the forum and user
      name. Include accounts for Facebook, Twitter, LinkedIn,
      Instagram, SnapChat and/or any other social media pages
      or sites in which you participate.

(Doc. #193-5, pp. 72-73.)       Lee Memorial also requested from the

same time period “all electronic postings on any social networking

website,” including Facebook, in which plaintiff “reference either

Defendant,      your   hospitalization   with   Defendant,    Lee   Health,

Defendant Lee Health’s past or current employees, any issues

relating to your lawsuit, or your mental or emotional state.”


      1The other screenshots are of plaintiff’s Facebook page and
various posts between July 2016 and February 2017. (Doc. #193-2,
pp. 44-53.) Additionally, Lee Memorial has obtained screenshots
of a non-party’s Facebook posts, which contain several photographs
of plaintiff between September and November 2016. (Doc. #193-3,
pp. 58-66.)     These photographs depict plaintiff with other
individuals at various social activities, such as restaurants and
the beach. (Id.)



                                   - 3 -
(Doc. #193-6, p. 77.)          The request was “not limited to postings

on [plaintiff’s] own social media sites.” (Id.)

        Plaintiff responded to the requests on April 23, 2018, stating

she     “had     Facebook    until    October,        2017”    and     it    had    been

“deactivated.”         (Doc. #193-5, p. 73.)            Plaintiff also provided

her username, but stated the following: “I do not believe that any

of my posts mention Lee Health, my hospitalization at Cape Coral

Hospital or any of the Defendants [sic] past or current employees.”

(Id.)       Plaintiff also stated she had none of the electronic posts

requested and did not maintain an active social media account.

(Doc. #193-6, p. 77.)

        Being    in    possession    of     plaintiff’s       post    in    which     she

referenced       her    hospitalization       at    Cape   Coral      Hospital,       Lee

Memorial        evidently    requested       plaintiff        provide       additional

information regarding her Facebook account.                    (Doc. #195, p. 5.)

Plaintiff supplemented her responses in May 2018, stating her

Facebook account had been deleted and she was unable to retrieve

any information, posts, or photographs.                    (Doc. #193-7, p. 84.)

She also stated again that, to the best of her recollection, none

of    her      posts   referenced     Lee    Memorial,        its    employees,       her

hospitalization,        or   “any    issues”       relating    to    the    lawsuit    or

plaintiff’s mental health.” 2          (Id.)


        2
      Plaintiff’s attorney has since testified that he did not
learn plaintiff deleted her Facebook account until after Lee


                                          - 4 -
      Plaintiff was deposed by Lee Memorial in June 2018, during

which she testified that she had not used social media during the

night of July 16th or early morning of July 17th.                   (Doc. #120-49,

pp.   3034,    3048,      3050,    3052-53.)       When    confronted     with   the

screenshots of posts made on July 17th, plaintiff testified she

did not recall going on Facebook while at the hospital.                   (Id. pp.

3100-04.)      During the deposition, plaintiff also testified that

she briefly reactivated her Facebook account in 2018 but she did

not   recall   when.        (Id.   p.   3116.)      When    asked   if   she    could

reactivate the account again, plaintiff testified that she did not

know because she had not tried.                 (Id.)     When asked if she had

tried as part of the discovery in the lawsuit, plaintiff responded,

“Why would I? As part of this discovery. What do I need to discover?

. . . Why would I want to go check on something.”                   (Id. p. 3117.)

      Following the deposition, Lee Memorial sent a letter to

plaintiff’s attorneys again requesting plaintiff’s Facebook posts

responsive     to   the    previous     requests.       (Doc.   #193-9,    p.    96.)

Plaintiff’s attorney responded that plaintiff did not have access

to the deleted Facebook account, and characterized Lee Memorial’s

letter as “merely an attempt to artificially create a discovery

issue as a litigation tactic.” 3           (Doc. #123-11, pp. 125-27.)


Memorial challenged the April 23rd responses. (Fogg Depo. pp. 57-
58, 61.) Plaintiff testified that she did not inform her attorney
prior to deleting the account. (Plaintiff Depo. p. 63.)
      3   The attorney’s response was included as an exhibit to Lee


                                        - 5 -
     Each party subsequently made attempts to either retrieve the

Facebook information or restore access to the account.                  In August

2018,   Lee    Memorial    subpoenaed         Facebook   regarding    plaintiff’s

account.      (Doc. #193-10, p. 98.)          Facebook responded that it could

not identify the account and therefore had no information to

provide.       (Id.)      In September 2018, plaintiff unsuccessfully

requested Facebook restore access to her account “to satisfy

discovery      requests    related       to    [her]     Facebook    account    and

activity.”      (Doc. #195-1, p. 22.)

  B. Procedural History

     After     failing     to   obtain    information      from     Facebook,   Lee

Memorial filed an initial and then an amended motion for spoliation

sanctions in December 2018.          (Doc. #110; Doc. #123.)          The amended

motion accused plaintiff of willfully destroying her Facebook

account to prevent the defendants from using the contents to defend

themselves.      (Doc. #123, p. 2.)             While the motion was pending,

the Court received a letter purportedly written by an individual

named “Bonnie Hayes.”           (Doc. #153.)        In the letter, which the

Court has filed under seal, Ms. Hayes makes allegations that

plaintiff deleted her social media accounts to destroy evidence

and did so under the direction of her attorney.                       (Id.)     Lee

Memorial evidently received a similar letter and subsequently



Memorial’s prior motion for sanctions.



                                      - 6 -
filed a motion requesting an evidentiary hearing on the matter.

(Doc. #160.)      As an alternative to an evidentiary hearing, Lee

Memorial requested discovery be reopened and it be allowed to take

depositions of various individuals.           (Id.)    Plaintiff objected to

both requests, stating the letters were written by a disgruntled

former    employee   of   plaintiff’s    attorneys      and    the    information

therein was “categorically false.”             (Doc. #174, p. 1.)           Over

plaintiff’s      objection,     the    Court    granted        Lee    Memorial’s

alternative request to reopen discovery.              (Doc. #176.)      The Court

also permitted the parties to file any motions related to the issue

or to supplement the then-pending motion for sanctions.                 (Id.)

      During the reopened discovery period, depositions were taken

of plaintiff and plaintiff’s attorney, as well as a paralegal and

the former employee of plaintiff’s attorneys.                 On June 21, 2019,

Lee   Memorial   filed    the   Second   Amended      Motion    for   Spoliation

Sanctions currently before the Court.            (Doc. #193.)         The motion

requests (1) sanctions against plaintiff’s attorney pursuant to 28

U.S.C. § 1927, (2) sanctions against plaintiff and her attorney

pursuant to the Federal Rules of Civil Procedure, and (3) sanctions

against plaintiff pursuant to this Court’s inherent authority. 4



      4The Court notes that Lee Memorial’s motion does not rely
upon the egregious allegations in the letters for support. When
deposed, the former employee plaintiff’s attorneys accuse of
writing the letters invoked the Fifth Amendment over two hundred
times.



                                      - 7 -
(Id. pp. 10-18.)    In relief, Lee Memorial requests to recoup the

fees and expenses it has incurred in pursuing the motion and the

spoliation issue generally, as well as various jury instructions

related to plaintiff’s Facebook activity.     (Id. pp. 22-24.)

                                II.

  A. Section 1927

     Lee   Memorial    first   argues     plaintiff’s    attorney   is

sanctionable under 28 U.S.C. § 1927.      (Id. p. 10.)   Section 1927

provides the following:

     Any attorney or other person admitted to conduct cases
     in any court of the United States or any Territory
     thereof who so multiplies the proceedings in any case
     unreasonably and vexatiously may be required by the
     court to satisfy personally the excess costs, expenses,
     and attorneys’ fees reasonably incurred because of such
     conduct.

28 U.S.C. § 1927.      The purpose of section 1927 “is to deter

frivolous litigation and abusive practices by attorneys and to

ensure that those who create unnecessary costs bear them.”       O’Neil

v. McDonald’s Corp., 2019 WL 2226010, *3 (M.D. Fla. Jan. 23, 2019)

(citation omitted).       The Eleventh Circuit has held that an

attorney multiplies proceedings “unreasonably and vexatiously”

within the meaning of section 1927 “only when the attorney’s

conduct is so egregious that it is ‘tantamount to bad faith.’”

Amlong & Amlong, P.A. v. Denny’s, Inc., 500 F.3d 1230, 1239 (11th

Cir. 2007) (citation omitted).        “[N]egligent conduct, standing

alone, will not support a finding of bad faith under § 1927—that



                               - 8 -
is, an attorney’s conduct will not warrant sanctions if it simply

fails to meet the standard of conduct expected from a reasonable

attorney.”       Id. at 1241-42; see also Schwartz v. Millon Air, Inc.,

341 F.3d 1220, 1225 (11th Cir. 2003) (“A determination of bad faith

is warranted where an attorney knowingly or recklessly pursues a

frivolous claim or engages in litigation tactics that needlessly

obstruct the litigation of non-frivolous claims.”).

       Lee Memorial argues plaintiff’s attorney engaged in reckless

conduct with respect to the Facebook account in several ways.

(Doc.   #193,     p.    12.)   First,    Lee   Memorial    states   plaintiff’s

counsel “failed to prevent the spoliation issue from arising by

inadequately educating [plaintiff] with respect to her obligations

to preserve evidence.”         (Id.)     The Court disagrees.       Plaintiff’s

attorney testified that he had at least one conversation with

plaintiff regarding her obligation to preserve or protect her

social media accounts.         (Fogg Depo. p. 25.)        Similarly, plaintiff

testified that on at least one occasion someone at the attorney’s

law firm told her she could not delete or destroy her social media

account or the postings therein.           (Plaintiff Depo. pp. 62-63.)        To

the extent Lee Memorial suggests plaintiff’s attorney should be

held    liable    for    plaintiff     subsequently   deleting      the   account

anyways (Doc. #193, p. 12), the Court declines to do so.

       Lee   Memorial       also   argues      plaintiff’s    attorney      acted

improperly for failing to confirm plaintiff checked her Facebook



                                       - 9 -
account for responsive posts as part of discovery.              (Id. p. 13.)

As noted, Lee Memorial submitted interrogatories and requests for

production regarding various types of Facebook posts plaintiff may

have       made   starting   on   July   1,   2016.   Plaintiff’s    attorney

testified that plaintiff was provided with the discovery requests

and plaintiff stated there were no responsive documents.                 (Fogg

Depo. pp. 51.)         However, the record indicates plaintiff did not

affirmatively check her Facebook history before informing her

attorney of this, and both plaintiff and the attorney testified no

one from the law firm specifically instructed plaintiff to look

through her Facebook account for responsive posts. 5            (Id. pp. 52-

53;    Plaintiff     Depo.   pp.   86-87.)      Plaintiff’s   attorney   also

testified that he did not take any steps to verify the accuracy of

the information besides speaking to plaintiff.                (Fogg Depo. p.

34.)       He did, however, testify that someone at the firm would have

attempted to verify that the account was deactivated per customary

practice, but he could not recall who.            (Id. pp. 36-37.)




       5
       In her June 2018 deposition, plaintiff testified she had
not tried to reactivate her Facebook account as part of discovery,
asking “Why would I? As part of this discovery. What do I need to
discover? . . . Why would I want to go check on something.” (Doc.
#120-49, p. 3117.) Similarly, in her recent deposition plaintiff
testified she did not check her Facebook as part of the discovery
requests, stating there were no documents responsive to the
request.     (Plaintiff Depo. pp. 85, 86.)     When asked if she
looked, plaintiff again responded, “Why would I need to go back
and look?” (Id. p. 85.)



                                     - 10 -
      Lee Memorial suggests the attorney’s approach of “blindly

accept[ing]” plaintiff’s answers without an independent inquiry

warrants sanctions under section 1927.               (Doc. #193, p. 13.)       The

Court disagrees.          Even if plaintiff’s attorney did improperly

accept plaintiff’s answers without “independent inquiry” (an issue

that will be discussed more in-depth later in this Opinion and

Order), the Court finds such conduct would constitute negligence

rather than recklessness.         As negligent conduct does not support

a finding of bad faith, Amlong, 500 F.3d at 1239, the Court

declines to impose sanctions on plaintiff’s attorney pursuant to

section 1927.

  B. Federal Rules of Civil Procedure

      Lee Memorial next argues that both plaintiff and her attorney

should be sanctioned for violating Rules 26 and 37 of the Federal

Rules of Civil Procedure.         (Doc. #193, pp. 15-18.)      The Court will

address these arguments individually.

      1. Rule 26

      Rule 26 provides the general provisions governing discovery,

including the requirement that every discovery response be signed

by at least one attorney of record.                Fed. R. Civ. P. 26(g)(1).

Rule 26(g) further states that by signing, an attorney “certifies

that to the best of the person’s knowledge, information, and belief

formed after a reasonable inquiry,” the disclosure “is complete

and   correct   as   of    the   time    it   is   made.”   Fed.   R.   Civ.   P.



                                        - 11 -
26(g)(1)(A).    Under this rule, “an attorney must make a reasonable

investigation and effort to assure that the client has provided

all information and documents available to it which are responsive

to the discovery request.”         Sexton v. United States, 2001 WL

649445, *1 (M.D. Fla. Apr. 12, 2001).       If a certification violates

this rule without “substantial justification,” the Court “must

impose an appropriate sanction on the signer, the party on whose

behalf the signer was acting, or both.”       Fed. R. Civ. P. 26(g)(3);

see also Prior v. State Farm Fire & Cas. Co., 2013 WL 12158147, *1

(M.D. Fla. Feb. 7, 2013) (“To avoid sanctions, the party who is

alleged to have failed to comply with Rule 26 bears the burden to

show that its actions were substantially justified or harmless.”).

       Lee Memorial argues plaintiff’s counsel violated Rule 26(g)

when   he   signed   and   certified   plaintiff’s   discovery   responses

stating there were no responsive documents and suggesting her

Facebook account was lost.       (Doc. #193, pp. 17-18.)    As noted, in

responding to Lee Memorial’s interrogatories, plaintiff stated her

Facebook account was deactivated and she did not believe any of

her posts mentioned Lee Memorial, her hospitalization at Cape Coral

Hospital, or any of Lee Memorial’s past or current employees.

(Doc. #193-5, p. 73.)      In responding to Lee Memorial’s request for

production, plaintiff stated she did not have any posts referencing

these topics, or any referencing issues relating to her lawsuit or

her mental or emotional state.         (Doc. #193-6, p. 77.)      Both of



                                  - 12 -
these documents were signed by plaintiff’s attorney (Doc. #193-5,

p.   69;    Doc.   #193-6,   p.   74),    implying   counsel   conducted    the

“reasonable inquiry” required pursuant to Rule 26(g)(1)(A).

       However, it seems without question at least one Facebook post

existed that fell within the scope of Lee Memorial’s request.               As

stated, plaintiff used Facebook’s location feature to indicate she

was at the Cape Coral Hospital at 1:16 a.m. on July 17, 2016 and

posted that she was “Getting well.”            (Doc. #193-2, pp. 56.)      Such

a post clearly references her hospitalization at the Cape Coral

Hospital.     Additionally, based on the testimony provided to the

Court, it seems plaintiff’s Facebook account was already deleted

rather than only deactivated when she responded to Lee Memorial’s

interrogatories on April 23, 2018.             (Plaintiff Depo. pp. 13-14)

(stating plaintiff reactivated her Facebook account for four days

at the end of March or beginning of April 2018 and then deleted

it).       Accordingly,   the     issue   is   whether   plaintiff’s   counsel

improperly signed and certified plaintiff’s responses.                  Having

reviewed the evidence presented to the Court and the arguments

provided by the parties, the Court finds Rule 26(g) was not

violated.

       The deposition testimony indicates that in providing a client

with discovery requests, plaintiff’s attorney typically informs

the client to use reasonable efforts to attempt to locate and




                                     - 13 -
produce documents responsive to the requests. 6            (Fogg Depo. p.

51.)       Counsel testified that he never instructed plaintiff to

review her Facebook account for responsive posts because she told

him the account was deactivated and there were no posts responsive

to the requests.          (Id. p. 52.)       He also testified that per

customary practice, someone at the firm would have attempted to

verify whether the account was active prior to submitting the

responses.      (Id. pp. 36-37.)      The Court finds counsel’s actions

are    sufficient   to   constitute   “reasonable   inquiry”   under    Rule

26(g).

       While “[b]lind reliance on the client is seldom a sufficient

inquiry,” Bernal v. All Am. Inv. Realty, Inc., 479 F. Supp. 2d

1291, 1327 (S.D. Fla. 2007) (citation omitted), an attorney “may

rely on assertions by the client . . . as long as that reliance is

appropriate     under    the   circumstances,”   1983   Advisory   Committee

Notes, 97 F.R.D. 165, 219; see also Menuel v. Hertz Corp., 2009 WL

10665026, *16 (N.D. Ga. Dec. 9, 2009) (“The operative language of

Rule 26(g) is ‘reasonable under the circumstances,’ and while an

attorney may rely on representations of the client, such reliance

must be appropriate under the circumstances.”).            Here, the Court

finds counsel could reasonably rely on plaintiff’s representations


       6
       There is evidence that plaintiff may not have understood
her discovery responsibilities, as she testified she did not recall
receiving any instructions with the discovery requests and “did
not know about discovery.” (Plaintiff Depo. pp. 61, 71, 82.)



                                    - 14 -
that the Facebook account was deactivated and no responsive posts

existed.       Counsel    was    not    required   to   certify   as   to   the

truthfulness of plaintiff’s responses, Tampa Port Auth. v. M/V

Duchess, 1997 WL 1175718, *6 (M.D. Fla. June 6, 1997), and it does

not   seem    counsel    could    independently     verify   their     accuracy

regardless.      Whether the Facebook account was deactivated or

deleted at the time, it seems plaintiff’s counsel would not have

been able to access the account to check for responsive posts. 7

Therefore, as counsel had to rely on plaintiff’s assertions, the

Court finds he did not violate his duty to make a reasonable

inquiry.     See Scanlon v. N3, LLC, 2009 WL 10699687, *3 (N.D. Ga.

May 26, 2009) (“[A]bsent reason to doubt a client’s veracity, an

attorney is entitled to rely on a client for information for which

there is no other source.”); see also Mike Ousley Prods., Inc. v.

WJBF-TV, 952 F.2d 380, 382 (11th Cir. 1992) (noting that one of

the factors to consider in determining whether an attorney made a

reasonable inquiry is “whether he had to rely on a client for


      7To the extent Lee Memorial argues plaintiff’s counsel should
have known of the July 17th posts because counsel viewed
plaintiff’s Facebook page previously (Doc. #193, p. 17), the Court
is unconvinced.    While counsel testified he viewed plaintiff’s
Facebook account one time prior to the initial Complaint being
filed (Fogg Depo. p. 12), he did not testify he thoroughly reviewed
the account. Furthermore, plaintiff testified that when she had
an active account, she posted on Facebook at least once or twice
a week.   (Plaintiff Depo. p. 45.)    Under such facts, the Court
will not assume that when counsel viewed the account prior to the
Complaint being filed in November 2017 (Doc. #2), he saw the July
17th posts made over a year prior.



                                       - 15 -
information as to the facts”). 8      As the Court has found plaintiff’s

attorney did not improperly certify the discovery responses, the

Court denies Lee Memorial’s request to impose sanctions pursuant

to Rule 26(g).

       2. Rule 37

       Lee Memorial also argues plaintiff and her counsel should be

sanctioned under Rule 37 (Doc. #193, p. 18), which governs the

failure to make disclosures or cooperate in discovery.          Rule 37(c)

provides that a court may impose sanctions on a party for failing

to provide information as required under Rule 26(e) unless the

failure was substantially justified or is harmless.        Fed. R. Civ.

P. 37(c)(1).     Rule 26(e) imposes a duty on a party to supplement

or correct a prior interrogatory response “in a timely manner if

the party learns that in some material respect the disclosure or

response    is   incomplete    or    incorrect.”    Fed.   R.    Civ.   P.

26(e)(1)(A).        “[T]he duty, while imposed on a ‘party,’ applies

whether the corrective information is learned by the client or by

the attorney.”        1993 Advisory Committee Notes, 146 F.R.D. 401,

641.




       8
       While the Eleventh Circuit in Mike Ousley was addressing
the pre-filing inquiry required under Rule 11, a similar standard
applies to Rule 26. 1983 Advisory Committee Notes, 97 F.R.D. 165,
219 (stating the “reasonable inquiry” standard under Rule 26 “is
an objective standard similar to the one imposed by Rule 11”).



                                    - 16 -
     The Court rejects Lee Memorial’s argument that plaintiff’s

counsel   should   be   sanctioned   under    Rule   37.   The    deposition

testimony indicates counsel told plaintiff not to delete the

Facebook account, plaintiff deleted the account without informing

counsel, and counsel did not learn of this until after Lee Memorial

challenged plaintiff’s April 23rd responses.           The testimony also

indicates   (1)    counsel   unsuccessfully    attempted   to    access   the

account upon receiving Lee Memorial’s challenge (Fogg Depo. pp.

43-44), and (2) counsel asked plaintiff to check her Facebook for

responsive posts but she had already deleted the account (Plaintiff

Depo. pp. 46, 49).      Soon thereafter on May 16th, a supplemental

response was provided to Lee Memorial in which plaintiff stated

the account was deleted.         (Doc. #193-7, p. 84.)           Under these

facts, the Court finds plaintiff’s attorney did not violate his

duty to supplement under Rule 26(e), and therefore sanctions are

inappropriate under Rule 37(c).

     Turning to plaintiff, Lee Memorial argues she was obligated

under Rule 26(e) to turn over responsive posts after reactivating

her Facebook account in 2018.        (Doc. #193, pp. 17-18.)       As noted,

the record indicates plaintiff deactivated her account in October

2017, reactivated the account for several days at the end of March

or beginning of April 2018, and then deleted the account.           However,

all this appears to have taken place prior to plaintiff submitting

her responses to Lee Memorial on April 23rd.          As such, Rule 26(e),



                                  - 17 -
which creates a duty to supplement or correct responses already

made, would not apply to plaintiff’s actions at the end of March

or    beginning   of   April.    Accordingly,      the   Court   denies   Lee

Memorial’s request to sanction plaintiff pursuant to Rule 37.

     C. Inherent Authority

       Finally, Lee Memorial requests the Court sanction plaintiff

under its inherent authority for plaintiff’s spoliation of the

Facebook account.        (Doc. #193, pp. 18).       A district court has

“broad discretion” to impose sanctions for spoliation, which is

derived “from the court’s inherent power to manage its own affairs

and to achieve the orderly and expeditious disposition of cases.”

Austrum v. Fed. Cleaning Contractors, Inc., 149 F. Supp. 3d 1343,

1346 (S.D. Fla. 2016) (quoting Flury v. Daimler Chrysler Corp.,

427 F.3d 939, 944 (11th Cir. 2005)).              Generally spoliation is

established when the party seeking sanctions proves (1) the missing

evidence existed at one time, (2) the alleged spoliator had a duty

to preserve the evidence, and (3) the evidence was crucial to the

movant being able to prove its prima facie case or defense.               St.

Cyr v. Flying J Inc., 2007 WL 1716365, *3 (M.D. Fla. June 12, 2007)

(citation    omitted).       Additionally,   in    the   Eleventh   Circuit,

sanctions for spoliation of evidence are appropriate “only when

the absence of that evidence is predicated on bad faith.”           Swofford

v. Eslinger, 671 F. Supp. 2d 1274, 1280 (M.D. Fla. 2009) (quoting

Bashir v. Amtrak, 119 F.3d 929, 931 (11th Cir. 1997)).



                                  - 18 -
      Factors to be considered when determining the seriousness of

the sanctions to impose against a party for failure to preserve

critical      evidence      in    its    custody    vary   according     to   (1)   the

willfulness or bad faith of the party responsible for the loss or

destruction of the evidence, (2) the degree of prejudice sustained

by the opposing party, and (3) what is required to cure the

prejudice.      St. Cyr, 2007 WL 1716365, *4 (citations omitted).                    As

a   sanction    for    plaintiff         deleting   her    Facebook    account,     Lee

Memorial requests costs and adverse jury instructions.                          (Doc.

#193, pp. 22-24.)        Having reviewed the evidence and arguments of

the       parties,    the        Court    finds     spoliation      sanctions       are

inappropriate        because      Lee    Memorial   has    failed   to   demonstrate

plaintiff acted in bad faith in deleting her Facebook account. 9

      Plaintiff testified that she deleted the account rather than

leaving it deactivated because she was scared “somehow some way

someone could still get in it and find me and hurt me as I was

threatened.”         (Plaintiff Depo. p. 33.)              She has also testified

that during the alleged sexual assault, Hechavarria stated he knew

her address and threatened to “come get” her (Doc. #120-49, p.



      9There are also questions as to whether the Facebook evidence
is “crucial,” and whether Lee Memorial has sustained a great degree
of prejudice given that it possesses at least some of plaintiff’s
Facebook posts and other posts in which she is tagged. However,
because the Court finds Lee Memorial has failed to demonstrate the
Facebook account was deleted in bad faith, these issues need not
be addressed.



                                          - 19 -
3036; Plaintiff Depo. p. 12), and that despite her attempts to set

privacy settings on her account she was contacted through Facebook

by the media after Hechavarria was arrested (Plaintiff Depo. p.

12).

       Despite Lee Memorial’s argument to the contrary (Doc. #193,

p. 20), the Court finds plaintiff’s explanation is credible given

the circumstances of this case, and the Court cannot say she acted

in bad faith by deleting the account.           See Wandner v. Am. Airlines,

79 F. Supp. 3d 1285, 1298 (S.D. Fla. 2015) (“Given this Circuit’s

requirement that an adverse inference flowing from spoliation

requires    the   presence    of   bad   faith,    even   grossly     negligent

discovery    conduct       does    not   justify       that   type     of     jury

instruction.”); Preferred Care Partners Holding Corp. v. Humana,

Inc., 2009 WL 982460, *7 (S.D. Fla. Apr. 9, 2009) (describing

defendant’s performance in carrying out its discovery obligations

as “clearly egregious,” but nonetheless finding it was the result

of “grossly negligent oversights” rather than bad faith).                   As Lee

Memorial    has   failed    to    demonstrate    the    required     bad    faith,

spoliation sanctions are inappropriate. 10


       10
        While the Court will not impose spoliation sanctions, Lee
Memorial is not precluded “from introducing into evidence the facts
concerning this failure to preserve relevant [evidence].” Socas
v. The Nw. Mut. Life Ins. Co., 2010 WL 3894142, *9 (S.D. Fla. Sept.
30, 2010); see also Wandner, 79 F. Supp. 3d at 1300 (“[A]n order
denying spoliation sanctions would not be the death knell for
Wandner’s efforts to present the County’s actions (or inactions)
to a jury.”).



                                     - 20 -
     While the Court will not impose a sanction on plaintiff, it

feels obligated to rebuke her discovery efforts in this case.                 The

record   indicates     plaintiff    had   already    deleted      her    Facebook

account when she responded to Lee Memorial that the account was

only deactivated.      Furthermore, plaintiff’s deposition testimony

indicates she did not attempt to reactivate and look through her

account for responsive posts, believing none existed because she

could    “absolutely    remember    everything      [she]   did    not     post.”

(Plaintiff Depo. p. 85.)      However, this has proven to be untrue,

and unfortunately resulted in a waste of time and litigation.

Therefore, to the extent plaintiff’s attorneys request the Court

sanction    Lee   Memorial   “for     unnecessarily     multiplying         these

proceedings” (Doc. #197, p. 6), the Court denies that request.

     Accordingly, it is hereby

     ORDERED:

     Defendant’s Second Amended Motion for Spoliation Sanctions

(Doc. #193) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this                  26th      day

of August, 2019.




Copies:
Counsel of Record




                                    - 21 -
